lfn tbe    Wniteb $>iates '1:ourt of jfeberal QCiaitns
                                          No.21-1621L
                                      (Filed: May 17, 2022)

                                     FOR PUBLICATION


 DARBY DEVELOPMENT COMPANY, INC., ET AL., )
                                                              )
                    Plaint!ffs,                               )       CDC Eviction
                                                              )       Moratorium: Fifth
          v.                                                          Amendment Takings &
                                                              )
                                                                      Illegal Exaction
 UNITED STATES,
                                                              )
                                                              )
                   Defendant.                                 )
                                                              )



Creighton R. Magid, Dorsey & Whitney LLP, Washington, D.C. , and Shawn J. Larsen-Bright,
Dorsey & Whitney LLP, Seattle, Washington, for plaintiffs. With them on the briefs was
John McDermo/1, John McDermott, PLLC, Arlington, Virginia.

Nathanael B. Yale, Trial Attorney, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice, Washington, D.C., for defendant. With him on the briefs
were Brian M. Boynton, Acting Assistant Attorney General, Patricia lvf McCarthy, Director,
Martin F. Hockey, Jr., Deputy Director, L. Misha Preheim, Assistant D irector,
Commercial Litigation Branch, Civil Division, U.S. Department ofJustice, Washington, D.C.,
and Mark Pacella and Ma/thew P. Rand, Trial Attorneys, Natural Resources Section,
Environmental & Natural Resources Division, U.S. Department of Justice, Washington, D.C.

                                   OPINION AND ORDER

BONILLA, Judge.

        Contemporaneous with the publication of this decision, the United States reached the
once unimaginable and grim milestone of one million deaths due to Coronavirus disease 2019
(COVID-19). During the past tlu·ee years, the executive and legislative branches of our
government (federal and state) as well as the American people in cities and towns across this
Nation have engaged in critical debates on the best ways to combat the deadly pandemic as
well as address the crippling financial fallout impacting the United States and global economies.
Passionate policy debates range from vaccines to mask mandates, social distancing to curfews,
shuttering businesses to virtual learning, and emergency financial assistance to states and local
municipalities, businesses, and individuals.
        Throughout this extraordinary time, the judiciary continues to serve the critical role
of ensuring that policy decisions, once reached, are in accord with the United States Constitution
and federal and state law. Indeed, the true tests of an enduring democracy and an independent
judiciaiy come not in times of peace, tranquility, and good health, but in times of war, unrest,
and disease.

        At the hea1t of this case are the decisions of the executive and legislative branches of the
federal government to institute and extend nationwide residential eviction moratoria to combat
the spread of COVID-19. These measures aimed to prevent homelessness and cohabitation by
necessity by allowing people to remain and isolate or quarantine in their homes, paiticularly
those infected or infectious and members of vulnerable populations at increased risk of
contracting the deadly virus. Designated as temporaiy measures, iterations of the residential
eviction moratoria remained in effect for seventeen months (from March 27, 2020 to August 26,
2021). Driven largely by a series of extensions issued by the Centers for Disease Control and
Prevention (CDC), the nationwide residential eviction moratorium was ultimately voided by the
judiciaiy upon the ground that the CDC lacked the requisite legal authority to take such drastic
action.

        In this case, more specifically, thi1ty-eight landlords and rental prope1ty owners
(of properties ranging from single-family homes to 3,000+ unit apartment complexes located
throughout the country) filed suit in this Comt asserting that the nationwide residential
eviction moratorium effected either a compensable taking or an illegal exaction under the
Fifth Amendment. The plaintiffs aver that the government forced them to continue housing
non-rent-paying tenants rather than replace them with rent-paying tenants and subjected them
to significant fines and imprisonment if they pursued otherwise lawful evictions. Plaintiffs
maintain that they alone should not have been forced to shoulder this burden for the benefit of
the Nation. Accordingly, this Court is now called upon to assess not as a matter of public policy
or equity, but as a matter of law, whether plaintiffs are entitled to any relief under the
Constitution.

        Before the Comt is defendant' s motion to dismiss plaintiffs' First Amended Complaint
for lack of subject matter jurisdiction or, in the alternative, for failure to state a claim upon
which relief can be granted under Rules 12(b)(l) or 12(b)(6), respectively, of the Rules of
the United State Comt of Federal Claims (RCFC). For the reasons set faith below, the Comt
GRANTS defendant's motion to dismiss for failure to state a claim upon which relief can be
granted.

                                         BACKGROUND

        In March 2020, Congress passed, and the President signed into law, the Coronavirus Aid,
Relief, and Economic Security Act (CARES Act), a $2.2 trillion economic stimulus bill designed
to mitigate the devastating financial impacts of the COVID-19 pandemic across the United States
and throughout the global economy. See Pub. L. No. 116-136, 134 Stat. 281 (2020). Among
the myriad relief provisions, Section 4024 of the CARES Act imposed a 120-day moratorium
(from March 27 through July 24, 2020) on judicial eviction proceedings for residential rental




                                                  2
                                                                                                         1
units receiving federal assistance or financed through federally backed mortgage loans. Id. at
§ 4024(b)(l) (Temporary Moratorium on Eviction Filings). Congress did not renew the statutory
eviction moratorium, which expired by its own terms on July 24, 2020.

        Two weeks later, on August 8, 2020, the President issued an Executive Order titled
Fighting the Spread of COVID-19 by Providing Assistance to Renters and Homeowners. See
Exec. Order No. 13,945, 85 Fed. Reg. 49,935 (Aug. 14, 2020). Relevant here, Section 3(a)
directed the Secretary of Health and Human Services (HHS) and the CDC Director to "consider
whether any measmes temporarily halting residential evictions of any tenants for failure to pay
rent are reasonably necessary to prevent the fmiher spread of COVID-19 from one State or
possession into any other State or possession." Id. at 49,936. In response, on September 4,
2020, the CDC issued an order titled Temporary Halt in Residential Evictions to Prevent the
Further Spread of COVID-19 (CDC Order). 85 Fed. Reg. 55,292 (Sept. 4, 2020).

        Citing Section 361 of the Public Health Service Act, codified at 42 U .S.C. § 264(a),
the CDC declared a nationwide moratorium on all residential evictions within jurisdictions not
                                                                                  2
already covered by similar moratoria adopted by states and local municipalities. 85 Fed. Reg. at
55,292, 55,297. The CDC Order differed from the CARES Act residential eviction moratorium
in three material respects. First, the agency's eviction moratorium applied to all residential
properties nationwide without regard to whether the prope1iies received federal program benefits
or were financed through federally backed mortgage loans. Compare id. at 55,292 to 55,297
with CARES Act § 4024. Second, the CDC Order provided for the imposition of criminal
penalties (i.e., fines and imprisonment) for violations of the eviction moratorium. 3 Compare
85 Fed. Reg. at 55,296 with CARES Act§ 4024. Third, unlike the CARES Act eviction
moratorium, the CDC Order did not prohibit landlords from assessing "fees, penalties, or
interest" for the nonpayment ofrent. Compare 85 Fed. Reg. at 55,292, 55,294 with CARES Act
§ 4024. Neither the statutory nor the regulatory residential eviction moratorium waived or
otherwise excused the nonpayment ofrent; instead, they focused on temporarily halting the




1 Unlike the CDC's eviction moratorium, discussed infra, the CARES Act eviction moratorium prohibited landlords
from assessing "fees, penalties, or other charges to the tenant related to [the] nonpayment of rent." CARES Act
§ 4024(b)(2).

2 According to the CDC Order, it "d[id] not apply in any State, local, tetTitorial, or tribal area with a moratorium
on residential evictions that provide[d] the same or greater level of public-health protection than the requirements
listed in th[e] Order." 85 Fed. Reg. at 55,292, 55,294. American Samoa was also initially excluded due to the fact
that the United States tetTitory had no reported COVID-1 9 cases at that time. Id. at 55,292 to 55,294.

3 The CDC Order provided that violators of the residential eviction moratorium would be subject to fines of up to
$ 100,000 and/or one year in prison unless the violation resulted in a death; in situations involving a related death,
the maximum regulatory fine increased to $250,000, and all penalties remained subject to applicable criminal laws.
85 Fed. Reg. at 55,296. The CDC Order also highlighted the potential involvement of the United States Depaitment
of Justice. Id.



                                                          3
forcible eviction of tenants unable to make timely rent payments due to the pandemic-induced
financial crisis. 4 See 85 Fed. Reg. at 55,292, 55,294, 55,296; CARES Act § 4024(b)-(c).

         To invoke the protections of the CDC Order, tenants were required to certify under
penalty of pe1jury that they: (1) attempted to secure available government assistance; (2) met
specified household income caps5; (3) were unable to pay their rent in full due to a significant
loss of household income, unemployment or underemployment, or extraordinary out-of-pocket
medical expenses; (4) continued paying as much rent as they could reasonably afford; and
(5) would be homeless or be forced to cohabitate with others if evicted because they have
no other available housing options. 85 Fed. Reg. at 55,293, 55,297. The CDC Order was
initially intended to be in effect from September 4 through December 31, 2020. Id. at 55,292,
55,297.

        On December 27, 2020, four days prior to the expiration of the CDC Order, Congress
extended the residential eviction moratorium through January 31, 2021, as pait of the
Consolidated Appropriations Act, 2021. See Pub. L. 116-260, § 502, 134 Stat. 2078-79 (2021 ).
In Section 502, titled "Extension of Eviction Moratorium," Congress stated in full:

        The order issued by the Centers for Disease Control and Prevention under
        section 361 of the Public Health Service Act (42 U.S.C. 264), entitled
        "Temporary Halt in Residential Eviction To Prevent the Fmther Spread of
        COVID-19" (85 Fed. Reg. 55292 (September 4, 2020)[)] is extended through
        January 31, 2021, notwithstanding the effective dates specified in such Order.

Id. In Section 501, Congress contemporaneously appropriated $25 billion in emergency
rental assistance for landlords whose tenants defaulted on rent payments during the COVID-19
pandemic. Id. § 501(a)(l) (Emergency Rental Assistance). Congress did not further extend the
CDC Order. However, on March 10, 2021, in Section 3201 of the American Rescue Plan Act
of 2021, Congress appropriated an additional $21. 5 5 billion in emergency rental assistance.
Pub. L. 117-2, § 3201, 135 Stat. 4 (2021).

       On January 29, 2021, prior to the expiration of the 31-day congressional extension,
the CDC issued a supplemental order extending its regulat01y residential eviction moratorium
through March 31, 2021. 86 Fed. Reg. 8,020 (Feb. 3, 2021). Thereafter, on March 29, June 24,
and August 3, 2021, the CDC fu1ther extended its regulat01y residential eviction moratorium




4The CDC Order did not prohibit evictions for reasons other than the non-payment of rent (e.g., criminal activity,
safety and security threats, property damage, building code and health ordinance violations). 85 Fed. Reg. at
55,294.

5The CDC Order limited coverage to individuals earning less than $99,000 and couples earning less than $198,000,
individuals "not required to report any income in 2019 to the U.S. Internal Revenue Service," and individuals
who " received an Economic Impact Payment (stimulus check) pursuant to Section 220 1 of the CARES Act."
85 Fed. Reg. at 55,293.



                                                         4
through October 3, 2021. 6 See 86 Fed. Reg. 16,73 1 (Mar. 31, 2021); 86 Fed. Reg. 34,010
(June 28, 202 1); 86 Fed. Reg. 43,244 (Aug. 6, 2021).

        In the interim, residential landlords, real estate companies, and trade associations filed
a series of lawsuits throughout the United States challenging the legality and propriety of the
CDC Order. 7 In the lead case, Alabama Ass 'n ofRealtors, the United States District Court for
the District of Columbia held that the CDC Order imposing a nationwide residential eviction
moratorium exceeded the federal agency's statutory authority under the Public Health Service
Act, 42 U.S.C. § 264(a). 539 F. Supp. 3d at 36-43. The district court's ruling was then twice
appealed to the United States Supreme Court on the issue of whether the trial court's decision to
vacate the CDC Order should be stayed pending appeal. 8 See Alabama Ass 'n ofRealtors,
_ U.S. at_, 141 S. Ct. at 2320; Alabama Ass 'n ofRealtors, _ U.S. at _ , 141 S. Ct. at 2485.
In the end, the Supreme Com1 vacated the stay, noting: "careful review ofth[e] record makes
clear that the [plaintiffs] are virtually certain to succeed on the merits of their argument that the
CDC has exceeded its authority." Alabama Ass 'n ofRealtors, _ U.S. at _ , 141 S. Ct. at 2486;
accord Alabama Ass 'n ofRealtors, _U.S. at_, 141 S. Ct. at 2488 ("The [plaintiffs] not only
have a substantial likelihood of success on the merits- it is difficult to imagine them losing.").
Accordingly, the CDC Order was terminated effective August 26, 2021.

                                                 DISCUSSION

        Before the Com1 is defendant's motion to dismiss plaintiffs' First Amended Complaint
for lack of subject matter jurisdiction under RCFC 12(b)(1) or, in the alternative, for failure to
state a claim upon which relief can be granted under RCFC 12(b)(6). Where, as here, plaintiffs
allege that the government's actions were not ultra vires in pleading their takings claim,
this Com1 has jurisdiction to examine issues of statuto1y authorization and construction.

6
 There was a three-day gap in the continuous extensions of the CDC Order between the expiration of the June 24,
202 1 extension until July 31, 202 1, and the August 3, 202 1 extension. Compare 86 Fed. Reg. 34,010 (June 28,
202 1) with 86 Fed. Reg. 43,244 (Aug. 6, 202 1).

7 See, e.g., Alabama Ass 'n ofRealtors v. Dep 't ofHealth & Hum. Servs. , 539 F. Supp. 3d 29 (D.D.C.), stay granted,
539 F. Supp. 3d 211 (D.D.C.), motion to vacate stay denied, No. 21 -5093, 202 1 WL 222 1646 (D.C. Cir. June 2,
202 1), motion to vacate stay denied,_ U.S._, 141 S. Ct. 2320 (2021); Alabama Ass'n ofRealtors v. Dep 't of
Health & Hum. Servs., 557 F. Supp. 3d I (D.D.C.) (denying motion to vacate stay), motion to vacate stay denied,
No. 2 1-5093, 202 1 WL 3721431 (D.C. Cir. Aug. 20, 2021), stay vacated, _ U.S._, 14 1 S. Ct. 2485 (202 1),
appeal dismissed on remand, No. 2 1-5093, 2021 WL 4057718 (D.C. Cir. Sept. 3, 202 1); Tiger Lily, LLC v. US.
Dep 't Hous. & Urb. Dev., 525 F. Supp. 3d 850 (W.D. Tenn), stay pending appeal denied, 992 F.3d 518 (6th Cir.),
ajf'd, 5 F.4th 666 (6th Cir. 2021); Terkel v. Ctrs.for Disease Control & Prevention, 521 F. Supp. 3d 662
(E.D. Tex.), appeal dismissed, 15 F.4th 683 (5th Cir. 2021 ); Brown v. Dep 't ofHealth & H11111. Servs. ,
497 F. Supp. 3d 1270 (N.D. Ga. 2020), ajf'd, 4 F.4th 1220 ( I Ith Cir.), vacated, 20 F.4th 1385 (11th Cir. 202 1);
Skyworks, Ltd. v. Ctrs. for Disease Control & Prevention, 524 F. Supp. 3d 745 (N.D. Ohio), amended,
542 F. Supp. 3d 7 19 (N.D. Ohio), appeal dis111issed, No. 2 1-3563, 202 1 WL 430587 (6th Cir. Sept. 2 1, 202 1);
Chambless Enters., LLC v. Redfield, 508 F. Supp. 3d l Ol (W.D. La. 2020).

8 The first appeal to the Supreme Comt was largely decided by the fact that the CDC Order was about to expire by
its own te1ms on July 31, 202 1. See Alabama Ass'n of Realtors, _ U.S. at _ , 14 1 S. Ct. at 2320 (5-4) (Kavanaugh,
J., concurring). The CDC's Aug ust 3, 2021 decision to renew the nationwide residential eviction moratorium for a
period of 60 days, see 86 Fed. Reg. at 43,244, prompted the second appeal to the Supreme Comt.



                                                         5
See Jan's Helicopter Serv., Inc. v. Fed. Aviation Admin., 525 F.3d 1299, 1309 (Fed. Cir. 2008)
("Appellants' contentions about the lawfulness or authorization of the government's actions,
while relevant to whether appellants' takings claims will be successful on their merits, do not
affect the jurisdiction of the Court of Federal Claims to consider those claims."); cf Straw v.
United States, Nos. 2021-1600 & -1602, 2021 WL 3440773, at *3-4 (Fed. Cir. Aug. 6, 2021)
(per curiam) (Comt of Federal Claims lacks jurisdiction to consider takings claim where plaintiff
fails to concede validity of government's action). Fmther, this Comt possesses jurisdiction to
entertain plaintiffs' alternatively pleaded illegal exaction claim. See Aerolineas Argentinas v.
United States, 77 F.3d 1564, 1572-73 (Fed. Cir. 1996) (Court of Federal Claims has jurisdiction
to examine illegal exaction claim based upon plaintiffs' claim that they "'paid money over to the
Government, directly or in effect, ... in contravention of [law]."') (emphasis added) (quoting
Eastport S. C. Corp. v. United States, 372 F.2d 1002, 1007 (Ct. Cl. 1967)). Accordingly, the
Comt appropriately assesses plaintiffs' takings and illegal exaction claims under RCFC 12(b)(6).

        A. Standard of Review

        Claims that survive jurisdictional challenges remain subject to dismissal under
RCFC 12(b)(6) if they do not provide a basis for the comt to grant relief as a matter of law.
See Lindsay v. United States, 295 F.3d 1252, 1257 (Fed. Cir. 2002) ("A motion to dismiss ...
for failure to state a claim upon which relief can be granted is appropriate when the facts asserted
by the claimant do not entitle him to a legal remedy."). "To avoid dismissal for failure to state
a claim under RCFC 12(b)(6), 'a complaint must allege facts "plausibly suggesting (not merely
consistent with)" a showing of entitlement to relief."' Kam-Almaz v. United States, 682 F.3d
1364, 1367 (Fed. Cir. 2012) (quoting Acceptance Ins. Cos. v. United States, 583 F.3d 849,853
(Fed. Cir. 2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007))). A plaintiff
must "plead[] factual content that allows the comt to draw the reasonable inference that the
defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(citing Twombly, 550 U.S. at 556). "At the same time, a comt is "'not bound to accept as
true a legal conclusion couched as a factual allegation."'" Kam-Almaz, 682 F.3d at 1368
(quoting Twombly, 550 U.S. at 570 (quoting Papasan v. Allain, 478 U.S. 265,286 (1986))).

        B. Takings Clause

       The Takings Clause of the Fifth Amendment to the United States Constitution provides:
"nor shall private property be taken for public use, without just compensation." U.S. CONST.
amend. V. In this case, plaintiffs assert that the CDC's nationwide residential eviction
moratorium effected a physical taking of their prope1ty9 ; more specifically, plaintiffs charge that
the CDC Order appropriated their right to remove and exclude non-rent-paying tenants and
replace them with rent-paying tenants. Plaintiffs seek to recover from the government, among




9 ln their response to the government's motion to dismiss, plaintiffs note that they are not alleging a regulatory
taking. See ECF 12 at 2 n.1. Accordingly, the Cou1i does not examine the CDC Order under the analytical
framework for assessing regulatory takings announced in Penn Cent. Transp. Co. v. New York, 438 U.S. 104 (1978).



                                                        6
other forms of relief, the rent tenants failed to pay while continuing to occupy the residences as a
consequence of the CDC Order. 10

        As explained by the Federal Circuit:

        A physical taking of land occurs when the government itself occupies the property
        or requires the landowner to submit to physical occupation of its land," Yee v.
        City ofEscondido, 503 U.S. 519, 527 (1992), whether by the government or a
        third party, see Preseault v. United States, 100 F.3d 1525, 1551 (Fed. Cir. 1996)
        (en bane).

Forest Props. , Inc. v. United States, 177 F.3d 1360, 1364 (Fed. Cir. 1999) (emphasis in original);
see also, e.g. , Cedar Point Nursery v. Hassid, _U.S._, 141 S. Ct. 2063 (2021) (government
grant of right of access to labor organizations to solicit support for unionization constituted a
per se physical taking of agricultural employer's property).

        To asse1t a viable takings claim against the United States, the government action in
issue must be duly authorized by Congress. See Del-Rio Drilling Programs, Inc. v. United
States, 146 F.3d 1358, 1362-63 (Fed. Cir. 1998) (citing United States v. N Am. Transp. &
Trading Co., 253 U.S. 330, 333 (1920)); NBH Land Co. v. United States, 576 F.2d 317, 319-20
(Ct. Cl. 1978) ("a [T]ucker Act suit does not lie for an executive taking not authorized by
Congress, expressly or by implication") (citing Hooe v. United States, 218 U.S. 322,335
(1910)), quoted in Tabb Lakes, Ltd. v. United States, 10 F.3d 796,803 (Fed. Cir. 1993).
Where, as here, a federal agency's actions are not authorized, the actions "may be enjoinable,
but they do not constitute [a] taking effective to vest some kind of title in the government and
entitlement to just compensation in the owner or former owner." Del-Rio, 146 F.3d at 1362
(quoting Armijo v. United States, 663 F.2d 90, 95 (Ct. Cl. 1981)) (citing Florida Rock Indus.,
Inc. v. United States, 791 F.2d 893, 898 (Fed. Cir. 1986)); Tabb Lakes, 10 F .3d at 803
(quoting Armijo, 663 F.2d at 95).

                  1.       Statutory Authority

       Section 361 of the Public Health Service Act empowers the HHS Secretaiy or their
authorized designee "to make and enforce such regulations as in his judgment are necessary
to prevent the introduction, transmission, or spread of communicable diseases from foreign
countries into the States or possessions, or from one State or possession into any other State or
possession." 42 U.S.C. § 264(a). Relevant here, the ensuing sentence cabins this seemingly
broad statutmy authority:

         For purposes of can-ying out and enforcing such regulations, the [Secretary or
         their duly authorized designee] may provide for such inspection, fumigation,
         disinfection, sanitation, pest extermination, destruction of animals or articles


10In addition to rent arrears, plaintiffs seek to recover pre- and post-judgment interest as well as attorneys' fees and
costs. See ECF 10 at 20.



                                                           7
         found to be so infected or contaminated as to be sources of dangerous infection to
         human beings, and other measures, as in his judgment may be necessary.

Id. 11 ; see Alabama Ass 'n of Realtors, _ U.S. at _, 141 S. Ct. at 2488 ("[T]he second sentence
[of§ 361(a)] informs the grant of authority by illustrating the kinds of measures that could be
necessary: inspection, fumigation, disinfection, sanitation, pest extermination, and destruction of
contaminated animals and articles."). The HHS Secretary formally delegated these authorities to
the CDC Director. See 42 C.F.R. § 70.2.

        Addressing the CDC's reliance upon the Public Health Service Act to supp01t the
nationwide residential eviction moratorium at issue in this case, the Supreme Court characterized
the government' s arguments as "breathtaking" and "unprecedented," explaining: "It strains
credulity to believe that this statute grants the CDC the sweeping authority that it asse1ts."
Alabama Ass 'n ofRealtors,_ U.S. at _ , 141 S. Ct. at 2486, 2489; accord Alabama Ass 'n of
Realtors,_ U.S. at_, 141 S. Ct. at 2489 ("Section 361(a) is a wafer-thin reed on which to rest
such sweeping power."). Vacating the stay of the district comt' s ruling that the CDC lacked
congressional authority to issue the eviction moratorium, the Supreme Court concluded: " If a
federally imposed eviction moratorium is to continue, Congress must specifically authorize it."
Alabama Ass'n ofRealtors, _ U.S. at_, 141 S. Ct. at 2491.

        In response to the Supreme Comt's pronouncements in Alabama Ass 'n ofRealtors,
plaintiffs argue that the Supreme Comt' s opinion was limited to the issue of vacatur of the stay
pending appeal and, thus, does not constitute a final decision of the Supreme Court on the merits
of the statuto1y authority issue presented here. Whatever the procedural posture of the Alabama
Ass 'n ofRealtors appeal, the imp01t of the Supreme Comt's opinion is clear and binding on this
Court: the CDC lacked the requisite congressional authority to issue the nationwide residential
eviction moratorium at the heart of this case. See Dellew Corp. v. Unites States, 855 F.3d 1375,
1382 (Fed. Cir. 2017) (" We reaffirm a well-known principle that the Court of Federal Claims
failed to follow here: the Court of Federal Claims must follow relevant decisions of the Supreme
Comt and the Federal Circuit, not the other way around.") (citing Coltec Indus., Inc. v. United
States, 454 F.3d 1340, 1353 (Fed. Cir. 2006)).

        Plaintiffs' reliance on the Federal Circuit's decision in Del-Rio is similarly unavailing.
In Del-Rio, officials from the Department of the Interior "required owners of mining leases on
federal land to secure special permits before drilling or surveying on the land covered by the
leases." 146 F.3d at 1360. Government officials thereafter conditioned the approval of the
special permits upon the owners securing easements over the trust lands from the Ute Indian
Tribe for whom the United States held the surface estate in trust. Id. Distinguishing between
an unauthorized government act for which a takings claim cannot lie as a matter of law, and an
authorized government act ultimately found unlawful which may constitute a compensable
taking, the Federal Circuit explained:



11 The statute also provides the Secretary with limited authority to promulgate regulations to temporarily apprehend,
detain, examine, or conditionally release "any individual reasonably believed to be infected with a communicable
disease" either entering the United States or engaged in interstate travel. Id. § 264(b)-(d).


                                                          8
       In a case such as this one, in which the alleged taking consists of regulatory action
       that deprives a property-holder of the enjoyment of prope1ty, government agents
       have the requisite authorization if they act within the general scope of their duties,
       i.e., if their actions are a " natural consequence of Congressionally approved
       measures," or are pursuant to "the good faith implementation of a Congressional
       Act[.]" The principle underlying this rule is that when a government official
       engages in ultra vires conduct, the official "will not, in any legal or constitutional
       sense, represent the United States, and what he does or omits to do, without the
       authority of Congress, cannot create a claim against the Government 'founded
       upon the Constitution."'

               In holding that ultra vires conduct cannot give rise to a Fifth Amendment
       taking, the comts have drawn an impo1tant distinction between conduct that is
       "unauthorized" and conduct that is authorized but nonetheless unlawful. Merely
       because a government agent's conduct is unlawful does not mean that it is
       unauthorized; a government official may act within his authority even if his
       conduct is later determined to have been contrary to law.

Id. at 1362 (internal citations omitted) (first quoting NBH Land Co., 576 F.2d at 319; then
quoting S. Cal. Fin. Corp. v. United States, 634 F.2d 521,525 (Ct. Cl. 1980); and then quoting
Hooe, 218 U.S. at 322) (citing Larson v. Domestic & Foreign Com. Corp., 337 U.S. 682,695
(1949)). Fmther defining ultra vires conduct, the Federal Circuit explained that such
government actions must be "either explicitly prohibited or .. . outside the nmmal scope of the
government officials' duties." Id. at 1363 (emphasis added). The Del-Rio comt ultimately
concluded that the officials within the Depaitment of the Interior "were acting within the scope
of their statutorily authorized duties," even if their actions were ultimately deemed unlawful. Id.
at 1362, 1363.

       In this case, in contradistinction, although not "explicitly prohibited" by Congress,
the CDC Director's issuance and series of extensions of the nationwide residential eviction
moratorium was clearly "outside the nmmal scope of the government official' s duties."
Indeed, as noted by the Supreme Comt in Alabama Ass 'n of Realtors:

       Originally passed in 1944, this provision has rarely been invoked- and never
       before to justify an eviction moratorium. Regulations under this authority have
       generally been limited to quarantining infected individuals and prohibiting the
       import or sale of animals known to transmit disease. See, e.g., 40 Fed. Reg.
       22,543 (1975) (banning small tmtles known to be carriers of salmonella).

   U.S. at _ , 141 S. Ct. at 2487. As such, consistent with the Federal Circuit's decision
in Del-Rio, the CDC Order was unauthorized and, thus, ultra vires.

               2.      Congressional Ratification

        As an initial matter, during oral argument, the Court inquired sua sponte whether any
of the plaintiffs wished to pmsue a takings claim based solely upon Congress' initial 120-day



                                                  9
residential eviction moratorium (from March 27 through July 24, 2020), codified in Section 4024
of the CARES Act, and/or Congress' 31-day extension of the CDC Order (from January 1-31 ,
2021 ), codified in Section 502 of the Consolidated Appropriations Act, 2021. See Tr. at 52-53
(Apr. 19, 2022) (ECF 22). The Comt explained that reliance solely upon congressional action
would moot the CDC authority issue. Id. at 53. Plaintiffs' counsel declined to pmsue an action
based solely upon the CARES Act, explaining that none of the plaintiffs' properties were
impacted by the legislation because the initial eviction moratorium was limited to rental
prope1ties receiving federal program benefits or financed through federally backed m01tgage
loans. Id. at 52. Thereafter, on May 2, 2022, counsel represented to the Court that "plaintiffs
will not be pursuing a stand-alone claim based on the Consolidated Appropriations Act of 2021."
ECF 25 at 1. Instead, plaintiffs rely upon the acts of Congress in extending the CDC's
moratorium in an effort to demonsh·ate congressional ratification.

         Although the Supreme Comt did not address congressional ratification in Alabama Ass 'n
ofRealtors, both the District Comt for the District of Columbia and the United States Comt of
Appeals for the District of Columbia Circuit addressed the issue. See 539 F. Supp. 3d at 42-43;
2021 WL 2221646, at *2. The dish·ict comt and appellate court issued contrary rulings regarding
the import of the Consolidated Appropriations Act, and whether Congress' 31-day extension of
the CDC Order (from Januaiy 1-31 , 2021) ratified or confirmed the federal agency's statut01y
authority under the Public Health Service Act. Compare 539 F. Supp. 3d at 42-43 (Congress
did not expressly approve the CDC's interpretation of its authority under § 264(a) or provide
the agency with additional statut01y authority) with 2021 WL 2221646, at *2 ("Congress has
expressly recognized that the agency had the authority to issue its nairnwly crafted moratorium
under Section 264"). Suffice it to say, had the Supreme Court agreed with the District of
Columbia Circuit's assessment of the CDC's statutory authority, the dish·ict comt's order would
not have been vacated. See Alabama Ass 'n ofRealtors, _ U.S. at_, 141 S. Ct. at 2488 ("The
District Comt concluded that its stay is no longer justified under the governing four-factor test.
We agree. ") (internal citation omitted). Neve1theless, the Comt will examine the question of
ratification under the law of this Circuit.

         "Congress may ratify agency conduct 'giv[ing] the force of law to official action
unauthorized when taken."' Schism v. United States, 316 F.3d 1259, 1289 (Fed. Cir. 2002)
(quoting Swayne & Hoyt v. United States, 300 U.S. 297, 302 (1937)). To establish congressional
ratification, a pruty must first demonsh·ate that Congress was actually awru·e of the otherwise
unauthorized act. Id. (first citing United States v. Beebe, 180 U.S. 343,345 (1901); and then
citing Brooks v. Dewar, 313 U.S. 354, 360-61 (1941)). Such knowledge is readily established
here. In Section 502 of the Consolidated Appropriations Act, Congress specifically extended the
CDC' s residential eviction moratorium for a period of 31 days, acknowledging that the CDC
Order was "issued ... under section 361 of the Public Health Service Act (42 U.S.C. 264)."
See Pub. L. 116-260, § 502, 134 Stat. 2078-79 (2021 ).

        The second inqui1y is a bit more vexing. Where, as here, the alleged congressional
ratification is supposedly codified in an appropriation act, "the appropriation must plainly show
a purpose to bestow the precise authority which is claimed." Sch;sm, 316 F.3d at 1289 (quoting
Ex parte Endo, 323 U.S. 283, 303 n.24 (1944)); accord United States v. Heinszen, 206 U.S. 370,
390 (1907) (congressional ratification requires an explicit declru·ation). On the one hand, as



                                               10
detailed above, in extending the CDC Order for an additional 31 days, Congress concomitantly
appropriated $25 billion in emergency rental assistance for landlords whose tenants defaulted on
rent payments during the COVID-19 pandemic. See Pub. L. 116-260, § 501, 134 Stat. 2078-79
(2021 ). The following month, Congress appropriated an additional $21.55 billion in emergency
rental assistance through the American Rescue Plan Act, Pub. L. 117-2, § 3201, 135 Stat. 4
(2021). These fund allocations plausibly suppmt a finding that Congress sanctioned the specific
CDC Order. See Schism, 316 F.3d at 1289-90 ("[R]atification ordinarily cannot occur in the
appropriations context unless the appropriations bill itself expressly allocates funds for a specific
agency or activity."). On the other hand, the nearly $50 billion appropriation may equally
demonstrate Congress' effort to obviate the need for the nationwide residential eviction
moratorium by allocating funds to avoid or repay rent arrearages. A third possibility, posited
in Skyworks, is that Congress was simply seeking to maintain the status quo during the Januaiy
2021 change in presidential administrations in extending the CDC Order. See 524 F. Supp. 3d
at 761.

        At bottom, Congress' single sentence in the Consolidated Appropriations Act stating
that the CDC Order "is extended through January 31, 2021," is insufficient to "explicitly" and
"plainly show a purpose to bestow" the requisite statutory authority on the CDC to enact a
nationwide residential eviction moratorium under the Public Health Service Act. As necessarily
implied in the Supreme Court's opinion in Alabama Ass 'n ofRealtors, and consistent with the
law of the Federal Circuit, this Court concludes that Congress did not approve, retroactively or
prospectively, the CDC's interpretation of 42 U.S .C. § 264(a); nor did Congress provide the
                                                                                                 12
CDC with additional statutory authority to enact a nationwide residential eviction moratorium.

        C. Illegal Exaction

        Plaintiffs alternatively claim that, if the CDC lacked the requisite statutory authority
under the Public Health Service Act, 42 U.S.C. § 264(a), to impose a nationwide residential
eviction moratorium, the federal agency's action constituted an illegal exaction. More
specifically, plaintiffs assert:

        The CDC Order has enriched the Government at Plaintiffs' expense, directly or
        in effect, by illegally imposing costs and expenses on Plaintiffs that Plaintiffs
        should not have to bear and that the Government otherwise would bear, including
        without limitation the cost of housing delinquent or non-rent paying individuals.

ECF 10 at ,r 42. The Comt finds plaintiffs' illegal exaction claim factually and legally infirm.

        As explained by the Federal Circuit in Aerolineas Argentinas:



12 Considering the unprecedented nature and scope of the CDC Order, there is no basis upon which to conclude

that the federal agency's nationwide residential eviction moratorium fares any better under the congressional
acquiescence doctrine. See Schism, 316 F.3d at 1294-99 (discussing limited applicability of congressional
acquiescence doctrine even where Congress is aware of an agency's longstanding statutmy interpretation and
practice).



                                                        11
        An illegal exaction claim may be maintained when the plaintiff has paid money
        over to the Government, directly or in effect, and seeks return of all or part
        of that sum that was improperly paid, exacted, or taken from the claimant in
        contravention of the Constitution, a statute, or a regulation. The Tucker Act
        provides jurisdiction to recover an illegal exaction by government officials
        when the exaction is based on an asserted statutory power.

77 F .3d at 1572-73 (cleaned up). Accordingly, to asse1t a viable illegal exaction claim, plaintiffs
must show: ( 1) money was paid to the government at its direction or was paid to a third party
"at the direction of the government to meet a governmental obligation"; and (2) the
government's payment directive was contrary to law. Id. at 1573.

         In this case, plaintiffs concede that they did not make any direct payments to the
government. See ECF 12 at 3 7 ("That Plaintiffs did not make payments to the Government is of
no consequence; the Government in effect required owners of rental properties to issue credits
(or rental defenals) to tenants for the full amount of rent owed in fu1therance of a government
' public health' program."). Indeed, as discussed during oral argument, this case does not involve
the imposition of a fine or other criminal penalty under the now-vacated CDC Order. Compare
85 Fed. Reg. at 55,296 with Tr. at 64-65 (Apr. 19, 2022) (ECF 22). Instead, plaintiffs' illegal
exaction claim is based upon an asse1tion that, by operation of the CDC's nationwide residential
eviction moratorium, the government "in effect" directed plaintiffs "to issue credits (or rental
defenals)" to their tenants for rent owed to satisfy an obligation otherwise falling upon the
government. ECF 12 at 37.

        Contrary to plaintiffs ' assertion, the government did not direct plaintiffs to waive or defer
rental payments otherwise due them. In fact, unlike the CARES Act, the CDC Order specifically
allowed landlords to assess and collect "fees, penalties, or interest" for the nonpayment of rent.
Compare 85 Fed. Reg. at 55,292, 55,294, 55,296, 55,297 with CARES Act § 4024. The CDC
Order further permitted landlords to initiate and prosecute judicial eviction proceedings. The
sole limitation on landlords was the physical removal of tenants in arears following the issuance
of a judicially sanctioned eviction order. See 85 Fed. Reg. at 55,293 (defining "Evict" and
"Eviction" as any act "to remove or cause the removal of a covered person from a residential
propeity."). 13 To be clear, although this limitation does not equate to the exaction or payment
of money directed by the government, it is a significant limitation on-and perhaps the most
effective enforcement mechanism within-a landlord's leverage to enforce their lease or rental
agreement. Nevertheless, the fact that the entry of a monetary judgment for back rent plus
interest, fees, and penalties against a tenant following a judicial eviction proceeding may
thereafter prove uncollectable does not conve11 the landlord's account receivable from a cmTent
or former tenant into an account payable to the government ab initio.


13 In response to Frequently Asked Questions (FAQ) regarding " What does CDC mean by 'eviction' ?" the federal

agency explained: "The [CDC] Order is not intended to tenninate or suspend the operations of any state or local
court. Nor is it intended to prevent landlords from staiting eviction proceedings, provided that the actual physical
removal of a covered person for non-payment of rent does NOT take place during the period of the Order." See
https ://web.archive. org/web/20210726203 824/https ://www.cdc.gov/coronav irus/20 19-ncov/downloads/Eviction-
Moratoria-Order-FAOs-0201202 1-508.pdf (last visited May 16, 2022).



                                                          12
         Further, although not dispositive, it is notable that contemporaneous with the passage of
the initial residential eviction moratorium through the CARES Act, and thereafter through the
American Rescue Plan while the CDC Order remained in effect, Congress appropriated nearly
$50 billion in emergency rental assistance for landlords and tenants. See Pub. L. 116-260, § 501,
134 Stat. 2078-79 (2021 ); Pub. L. 117-2, § 3201, 135 Stat. 4 (2021 ). The allocation of such
government funds- targeted to address the monetary claims asse1ted by plaintiffs in this case-
undermines the argument that the government was shifting its purpo1ted financial burden to the
plaintiffs. Moreover, plaintiffs fail to demonstrate that they were forced to incur a government
obligation or debt. Put simply, the federal government is not generally responsible for providing
housing to individuals evicted from their private residences due to their failure to pay rent.

         To these points, Aerolineas Argentinas is instrnctive. In Aerolineas Argentinas, the
government "required ... airlines to pay to house, sustain, and guard aliens who, having anived
in the United States on plaintiffs' airlines without entry documents, sought political asylum."
77 F.3d at 1568. This practice continued even after Congress enacted the 1986 User Fee Statute,
Pub. L. No. 99-591, § 205, 100 Stat. 3341-53 (1986) (codified as amended at Immigration and
Nationality Act (INA)§ 286, 8 U.S.C. § 1356), shifting the financial burden from the airlines to
the federal government. 77 F.3d at 1568-71. In contrast to Aerolineas Argentinas, the landlords
in this case were not required to bear costs or expenses imposed by statute on the United States.
Because the government does not have "'the citizen's money in its pocket,"' no suit lies in this
Court under the Tucker Act to recover the money (illegally) exacted. See id.at 1573 (quoting
Clapp v. United States, 117 F. Supp. 576, 580 (Ct. Cl. 1954)).

                                         CONCLUSION

        For the reasons stated above, defendant' s motion to dismiss for failure to state a claim
upon which relief can be granted under RCFC 12(6)(6) (ECF 11) is GRANTED. The
Clerk' s Office is directed to ENTER judgment accordingly. No costs.

        IT IS SO ORDERED.


                                                        ·mando O. Bonilla
                                                      Judge




                                                 13